—Appeal from a judgment of the County Court of Broome County (Smith, J.), *699rendered December 22, 1992, which revoked defendant’s probation and imposed a sentence of imprisonment.
We reject defendant’s contention that the sentence of 2 to 6 years in prison imposed by County Court upon the revocation of defendant’s probation was harsh or excessive. Notably, although defendant had been granted probation following his conviction of criminal possession of a controlled substance in the fourth degree, County Court concluded that defendant had done almost none of the things he was required to do as a condition of his probation. Contrary to defendant’s position on appeal, we find that the sentence defendant received was appropriate under the circumstances of this case and in light of defendant’s past criminal history.
Cardona, P. J., Mikoll, Mercure, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.